This cause comes on to be heard upon a motion to strike the case-made from the files and to dismiss the appeal, upon the ground that no briefs have been filed by the plaintiff in error within 40 days of the filing of the petition in error, as required by rule of the Supreme Court. The record shows that the petition in error was filed on the 9th day of May, 1910, and up to this date no briefs have been filed, and no showing made by plaintiff in error why they have not been filed, nor any extension of time asked within which to file the same.
The motion to dismiss ought to be sustained. It is so ordered.
All the Justices concur. *Page 472